 



Exhibit 10.1
UNIVERSAL COMPRESSION HOLDINGS, INC.
RETENTION BONUS PLAN
ARTICLE 1
ESTABLISHMENT AND PURPOSE
     Universal Compression Holdings, Inc. has established this retention bonus
plan for select employees, known as the Universal Compression Holdings, Inc.
Retention Bonus Plan (the “Plan”). The primary purpose of the Plan is to provide
an incentive for employees to remain employed with the Company or an Affiliate
in light of a potential merger with Hanover Compressor Company.
ARTICLE 2
DEFINITIONS
     Whenever used in this Plan, the following terms shall have the meanings set
forth below and when the meaning is intended, the initial letter of the word is
capitalized:

  (a)   “Administrator” means the Compensation Committee of the Board of
Directors of the Company.     (b)   “Affiliate” means any corporation,
partnership, limited liability company or partnership, association, trust or
other organization which, directly or indirectly, controls, is controlled by, or
is under common control with, the Company. For purposes of the preceding
sentence, “control” (including, with correlative meanings, the terms “controlled
by” and “under common control with”), as used with respect to any entity or
organization, shall mean the possession, directly or indirectly, of the power
(i) to vote more than 50% of the securities having ordinary voting power for the
election of directors of the controlled entity or organization, or (ii) to
direct or cause the direction of management and policies of the controlled
entity or organization, whether through the ownership voting securities or by
contract or otherwise.     (c)   “Company” means Universal Compression Holdings,
Inc., a Delaware corporation.     (d)   “Cause” means (i) the commission by a
Participant of an act of fraud, embezzlement or willful breach of a fiduciary
duty to the Company or an Affiliate (including the unauthorized disclosure of or
proprietary material information of the Company or an Affiliate), (ii) a
conviction of a Participant (or a plea of nolo contendere in lieu thereof) for a
felony or a crime involving fraud, dishonesty or moral turpitude, (iii) willful
failure of a Participant to follow the written directions of the chief executive
officer of the Company, Company management, or the Board of Directors, in the
case of executive officers of the Company, when such directions are consistent
with the Participant’s customary duties and responsibilities and where such
refusal has continued for more than 10 days following written-notice;
(iv) willful misconduct as an employee of the Company or an Affiliate which
includes the Participant’s failure to adhere to the Company’s

 



--------------------------------------------------------------------------------



 



      Code of Business Conduct and Ethics; (v) willful failure of a Participant
to render services to the Company or an Affiliate in accordance with his
employment arrangement, which failure amounts to a material neglect of his
duties to the Company or an Affiliate or (vi) substantial dependence, as
determined by the Administrator, on any drug, immediate precursor or other
substance listed on Schedule IV of the Federal Comprehensive Drug Abuse
Prevention and Control Act of 1970, as amended, as determined in the sole
discretion of the Administrator. With respect to any Participant residing
outside of the United States, the Company may revise the definition of “Cause”
as appropriate to conform to the laws of the applicable non-U.S. jurisdiction.  
  (e)   “Code” means the Internal Revenue Code of 1986, as amended.     (f)  
“Disability” means any physical or mental condition for which the Participant
would be eligible to receive long-term disability benefits under the Company’s
long-term disability plan. With respect to any Participant residing outside of
the United States, the Company may revise the definition of “Disability” as
appropriate to conform to the laws of the applicable non-U.S. jurisdiction.    
(g)   “Key Date” means the date through which a Participant must remain in
continuous employment with the Company or an Affiliate in order to be entitled
to all or a portion of a Retention Bonus, as determined under Section 5.2 and
set forth on the Participant’s Retention Bonus Award Letter. A Participant may
have a single Key Date or multiple Key Dates, as determined under Section 5.2.  
  (h)   “Participant” means an employee of the Company or an Affiliate selected
by the Administrator who has been provided a Retention Bonus Award Letter that
specifies the details of the employee’s participation in the Plan.     (i)  
“Retention Bonus” means the amount described in Section 5.1 and specifically set
forth on the Participant’s Retention Bonus Award Letter.     (j)   “Retention
Bonus Award Letter” means the letter provided by the Administrator to each
Participant that sets forth the Retention Bonus and Key Date(s) applicable to
the Retention Bonus, as described in Section 5.1.     (k)   “Successor” shall
mean any person, firm, corporation, or business entity which at any time,
whether by merger, purchase, or otherwise, acquires all or substantially all of
the assets, stock or business of the Company.     (l)   “Waiver and Release”
shall mean the legal document, in the form attached hereto as Exhibit A or such
other form as may be prescribed by the Company, in which a Participant, in
exchange for a Retention Bonus under the Plan, among other things, releases the
Company, the Affiliates, and the Successor and all of its affiliates, their
directors, officers, employees and agents, their employee benefit plans, and the
fiduciaries and agents of said plans from liability and damages in any way
related to the Participant’s employment with or separation from employment with
the Company or an Affiliate.

2



--------------------------------------------------------------------------------



 



ARTICLE 3
ADMINISTRATION
     3.1     Administration of the Plan. The Plan shall be administered by the
Administrator.
     3.2     Authority of the Administrator. Subject to the provisions herein,
the Administrator shall have full power and authority to select and approve
Participants; to determine the amount of the Retention Bonus opportunity (which
need not be the same for each Participant); to determine the terms and
conditions of each individual’s participation in a manner consistent with the
provisions of the Plan; to establish Key Dates and, if multiple Key Dates are
established for a Participant, then the portion of the Retention Bonus payable
upon each such Key Date; to determine whether any strategic, financial, and/or
operational goals have been met; to interpret, in its sole discretion, the Plan
and any agreement or instrument entered into under the Plan; to establish,
amend, rescind, or waive rules and regulations for the Plan’s administration;
and in general to have the full power to make all other determinations which may
be necessary or advisable for the administration of the Plan, to the extent
consistent with the provisions of the Plan. Notwithstanding the foregoing or any
provision of the Plan to the contrary, a Participant must exhaust all
administrative remedies established by the Administrator before bringing any
action at law or equity. The Administrator may delegate its power, authority and
duties under the Plan to the Chief Executive Officer or other executive officers
of the Company pursuant to such conditions or limitations as the Administrator
may establish; provided, however, that the Administrator’s duty to select and
approve executive officer Participants, the amounts of such selected executive
officers’ Retention Bonuses and their Key Dates, and the applicable terms and
conditions for such Participants may not be delegated by the Administrator.
     3.3     Decision of Administrator Final. Subject to applicable law, any
interpretation of the provisions of the Plan and any decision on any matter
within the discretion of the Administrator made by the Administrator in good
faith shall be final and conclusive and binding on all persons.
     3.4     Interested Administrator. If an Administrator is also a Participant
in the Plan, he may not decide or determine any matter or question concerning
his benefits unless such decision or determination could be made by him under
the Plan if he were not the Administrator.
ARTICLE 4
PARTICIPATION
     The Administrator shall identify which employees of the Company or an
Affiliate shall participate in the Plan. As soon as practicable following
selection by the Administrator, each selected employee shall be provided with a
Retention Bonus Award Letter which shall describe the terms and conditions of
each individual’s participation in the Plan. A selected employee shall become a
Participant in the Plan as of such time as the selected employee is provided
with his or her Retention Bonus Award Letter.

3



--------------------------------------------------------------------------------



 



ARTICLE 5
RETENTION BONUS OPPORTUNITY
     5.1     Establishment of Retention Bonus Amount. The Administrator shall
establish a Retention Bonus amount for each Participant, which need not be the
same for each Participant. Each Retention Bonus amount may be stated as a dollar
amount or as a percentage of the Participant’s annual rate of base salary then
in effect, and shall represent the amount of cash that can be earned by the
Participant under the Plan. Each Participant’s Retention Bonus amount shall be
communicated to such Participant in the form of a Retention Bonus Award Letter
provided to such Participant by the Company.
     5.2     Establishment of Key Date or Key Dates. Subject to Section 6.1,
each Participant must remain in continuous employment with the Company or an
Affiliate (and any Successor) through and including such Participant’s Key Date
or Key Dates in order to be entitled to receive a Retention Bonus under this
Plan. The Administrator, in its sole discretion, shall determine whether a
Participant has one or multiple Key Dates, establish the Key Date or Key Dates
for each Participant, and in the event a Participant has multiple Key Dates,
determine the portion of the Retention Bonus, which are not required to be in
equal amounts for each Key Date, payable upon each such Key Date, which need not
be the same for each Participant. A Key Date may be based on (i) a fixed date,
(ii) a number of days occurring after a strategic, financial, and/or operational
goal as determined in the sole discretion of the Administrator, or (iii) such
other criteria as determined in the sole discretion of the Administrator, with
such date or dates set forth in the Participant’s Retention Bonus Award Letter.
     5.3     Payment of Retention Bonus. Subject to Section 6.1, any Retention
Bonus payable under this Plan shall be paid to the Participant (or the
Participant’s beneficiary, as the case may be), as follows:

  (a)   if a Participant has a single Key Date, the entire Retention Bonus shall
be paid in a single lump sum within ten (10) days after such Participant’s Key
Date; or     (b)   if a Participant has multiple Key Dates, the portion of the
Retention Bonus assigned to a Key Date shall be paid in a single lump sum within
ten (10) days after such Key Date.

Except as provided in Section 6.1, a Participant who has multiple Key Dates must
be employed on all of his or her Key Dates to be eligible to receive the entire
Retention Bonus.
     5.4     Withholding for Taxes. Notwithstanding any other provisions of the
Plan, the Company shall withhold from any payment to be made under the Plan such
amount or amounts as may be required for purposes of complying with the tax
withholding provisions of the Code or any applicable federal, state, local or
foreign laws, and in the case of expatriate employees, the withholding required
under the Company’s expatriate program, or such other amount or amounts as are
agreed to by the Participant.

4



--------------------------------------------------------------------------------



 



ARTICLE 6
TERMINATION OF EMPLOYMENT
     6.1     Termination Due to Death Disability, or Termination Without Cause.
Notwithstanding anything in this Plan to the contrary, in the event a
Participant’s employment with the Company or an Affiliate is terminated prior to
or as of a Participant’s Key Date by reason of death, Disability, or termination
by the Company or an Affiliate without Cause, subject to execution without
revocation of a Waiver and Release as described below (other than in the event
of termination due to death), such Participant shall receive the following:

  (a)   in the event the Participant has a single Key Date, the entire Retention
Bonus; or     (b)   in the event the Participant has multiple Key Dates, (i) the
entire Retention Bonus, if such termination occurs prior to the Participant’s
first Key Date, or (ii) the unpaid portion of the Retention Bonus, if such
termination occurs after one or more Key Dates, but prior to the final Key Date.

The amount payable under clause (a) or (b) above shall be paid in a single lump
sum within ten (10) days of such termination event or, if later, as soon as
practicable following the expiration of the seventh (7th) day following the date
of execution of the Waiver and Release (“Waiver and Release Revocation Period”),
to the extent applicable.
     The Retention Bonus payable under this Section 6.1 is subject to the
Participant’s execution without revocation of the Waiver and Release, except in
the event of termination due to the Participant’s death. If the Participant
fails to execute a Waiver and Release within the period of time prescribed by
the Company or executes and then revokes the Waiver and Release during the
Waiver and Release Revocation Period, the Participant shall not be entitled to
any Retention Bonus (or any other benefit) under the Plan. The Waiver and
Release shall not apply to, or otherwise affect or impact, (a) any
indemnification rights or coverages, in effect at the time of a Participant’s
termination of employment, provided to the Participant by the Company or an
Affiliate, including, but not limited to, such rights and coverages under any
written indemnification agreement between the Participant and the Company or an
Affiliate, or under the Company’s or an Affiliate’s charter or by-laws or
directors and officers insurance policy, or (b) any rights provided to a
Participant under any written agreement between the Participant and the Company
or an Affiliate, including, but not limited to, a change of control agreement.
     6.2     Termination For Other Reasons. In the event a Participant’s
employment with the Company or an Affiliate is terminated for any reason not
described in Section 6.1 prior to the Key Date for a Participant who has a
single Key Date or prior to the first Key Date for a Participant who has
multiple Key Dates, then all rights of such Participant to any Retention Bonus
under the Plan shall be forfeited. With respect to a Participant who has
multiple Key Dates and whose employment with the Company or an Affiliate is
terminated for any reason not described in Section 6.1 after one or more Key
Dates, but prior to the final Key Date, then all rights of such Participant to
the unpaid portion of the Retention Bonus under the Plan shall be forfeited.

5



--------------------------------------------------------------------------------



 



     6.3     Employment with Successors. For purposes of this Plan, employment
with any Successor will be considered employment with the Company (or an
Affiliate).
ARTICLE 7
BENEFICIARY
     Any amounts that may be payable under the Plan upon a Participant’s death
shall be payable to the Participant’s surviving spouse, if any, and if not, the
estate of the Participant.
ARTICLE 8
RIGHTS OF PARTICIPANTS
     8.1     No Employment or Benefit Guaranty. None of the establishment of the
Plan, the receipt of a Retention Bonus Award Letter, any modification or
amendment thereof, or the payment of any benefits shall be construed as giving
to any Participant or other person any legal or equitable right against the
Company or the Administrator except as provided herein. Under no circumstances
shall the maintenance of this Plan constitute a contract of employment or shall
the terms of employment of any Participant be modified or in any way affected
hereby. Accordingly, neither participation in the Plan nor the payment of a
Retention Bonus amount shall be held or construed to give any Participant a
right to be retained in the employ of the Company or any Successor or Affiliate.
     8.2     No Assignment of Rights. The rights or interests of a Participant
under this Plan shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, executive
or levy of any kind, either voluntarily or involuntarily, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, garnish,
execute on, levy or otherwise dispose of any right to an amount payable
hereunder shall be void. No Retention Bonus amount shall be in any manner
subject to the debts, contracts, liabilities, engagements, or torts of any
Participant.
     8.3     No Funding. All payments to be made hereunder shall be paid from
the general assets of the Company, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts. No Participants shall have any right, title, or interest whatsoever in
or to any amounts under the Plan prior to receipt. Nothing contained in the
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust or fund of any kind, or a fiduciary relationship
between the Company and any other person. The rights of any Participant or
beneficiary to any amounts hereunder shall be no greater than those of an
unsecured general creditor of the Company.
ARTICLE 9
MISCELLANEOUS PROVISIONS
     9.1     Amendment and Termination. The Company reserves the right to amend
or terminate the Plan, in whole or in part, at any time. Except as provided in
the Plan, no amendment or termination of this Plan shall adversely affect the
rights of any Participant to his Retention Bonus.

6



--------------------------------------------------------------------------------



 



     9.2     Headings. The headings of the various Articles and Sections in the
Plan are solely for convenience and shall not be relied upon in construing any
provisions hereof. Any reference to a Section shall refer to a Section of the
Plan unless specified otherwise.
     9.3     Evidence. Evidence required of anyone under the Plan shall be
signed, made or presented by the proper party or parties and may be by
certificate, affidavit, document or other information which the person acting
thereon considers pertinent and reliable.
     9.4     Gender and Number. Words denoting the masculine gender shall
include the feminine and neuter genders, the singular shall include the plural
and the plural shall include the singular wherever required by the context.
     9.5     Applicable Law. The Plan shall be construed in accordance with the
laws of the State of Delaware, without regard to its conflicts of laws doctrine,
except to the extent preempted by Federal law.
     9.6     Severability. Whenever possible, each provision of the Plan shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, and the Plan shall be reformed, construed and
enforced in such jurisdiction so as to best give effect to the intent of the
Company under the Plan.
     9.7     Effective Date. This Plan shall be effective as of April 13, 2007.
     9.8     Successors. This Plan may be assigned or transferred to, and shall
be binding upon and shall inure to the benefit of, any Successor and any such
Successor shall be deemed substituted for all purposes for the “Company” under
the terms of this Plan.

7



--------------------------------------------------------------------------------



 



Exhibit A
Waiver And Release
     In exchange for the payment to me of the Retention Bonus under the
Universal Compression Holdings, Inc. Retention Bonus Plan (the “Plan”), which I
understand is incorporated herein by reference and which is in addition to any
remuneration or benefits to which I am already entitled, except as provided
below I agree to waive all of my claims against and release (i) Universal
Compression Holdings, Inc. and its predecessors, successors and assigns
(collectively referred to as the “Company”), (ii) all of its Affiliates (as
defined in the Plan), (iii) any Successor (as defined in the Plan), and
(iv) their respective directors and officers, employees and agents, insurers,
employee benefit plans and the fiduciaries and agents of the foregoing
(collectively, the “Corporate Group”) from any and all claims, demands, actions,
liabilities and damages arising out of or relating in any way to my employment
with or separation from the Company or any of its Affiliates. All payments under
the Plan are voluntary and are not required by any legal obligation other than
the Plan itself.
     I understand that signing this Waiver and Release is an important legal
act. I acknowledge that I have been advised in writing to consult an attorney
before signing this Waiver and Release. I understand that, in order to be
eligible for the Retention Bonus under the Plan, I must sign and return (to the
Company’s Director of Human Resources at Universal Compression Holdings, Inc.,
4444 Brittmore Road, Houston, Texas 77041) this Waiver and Release. I
acknowledge that I have been given at least 45 days to consider whether to
execute this Waiver and Release.
     In exchange for the payment to me of a Retention Bonus pursuant to the
Plan, which is in addition to any remuneration or benefits to which I am already
entitled, except as provided below (1) I agree not to sue in any local, state
and/or federal court or to file a grievance regarding or relating in any way to
my employment with or separation from the Company or any of its Affiliate, and
(2) I knowingly and voluntarily waive all claims and release the Corporate Group
from any and all claims, demands, actions, liabilities, and damages, whether
known or unknown, arising out of or relating in any way to my employment with or
separation from the Company or any of its Affiliates, except to the extent that
my rights are vested under the terms of employee benefit plans sponsored by the
Company or any of its Affiliates and except with respect to such rights or
claims as may arise after the date this Waiver and Release is executed. This
Waiver and Release includes, but is not limited to, claims and causes of action
under: Title VII of the Civil Rights Act of 1964, as amended (“Title VII”); the
Age Discrimination in Employment Act of 1967, as amended, including the Older
Workers Benefit Protection Act of 1990 (“ADEA”); the Civil Rights Act of 1866,
as amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990 (“ADA”); the Energy Reorganization Act, as amended, 42 U.S.C. § 5851; the
Workers Adjustment and Retraining Notification Act of 1988; the Pregnancy
Discrimination Act of 1978; the Employee Retirement Income Security Act of 1974,
as amended; the Family and Medical Leave Act of 1993; the Fair Labor Standards
Act; the Occupational Safety and Health Act; claims in connection with workers’
compensation or “whistle blower” statutes; and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law. Further, I expressly represent that no promise or
agreement which is not expressed in the Plan, the Retention Bonus Award Letter
or this Waiver and Release has been made to me in executing this Waiver and
Release, and that I am relying on my own judgment in executing this Waiver and
Release, and that I am not relying

8



--------------------------------------------------------------------------------



 



on any statement or representation of any member of the Corporate Group or any
of their agents. I agree that this Waiver and Release is valid, fair, adequate
and reasonable, is with my full knowledge and consent, was not procured through
fraud, duress or mistake and has not had the effect of misleading, misinforming
or failing to inform me. I acknowledge and agree that the Company (or an
Affiliate) or any Successor will withhold any taxes required by federal or state
law from the Retention Bonus otherwise payable to me and that the Retention
Bonus otherwise payable to me shall be reduced by any monies owed by me to the
Company (or an Affiliate) or any Successor, including, but not limited to, any
overpayments made to me by the Company (or an Affiliate) or any Successor and
the balance of any loan by the Company (or an Affiliate) or the Successor to me
that is outstanding at the time that the Retention Bonus is paid.
Notwithstanding anything to the contrary provided herein, I further understand,
and the Corporate Group agrees, that I am not waiving, and will continue to
have, any indemnification rights provided to me by the Company or any of its
Affiliates and any other rights provided to me in any written agreement between
me and the Company or any of its Affiliates, which shall survive the execution
of this Waiver and Release.
     I acknowledge that payment of a Retention Bonus pursuant to the Plan is not
an admission by any member of the Corporate Group that they engaged in any
wrongful or unlawful act or that any member of the Corporate Group violated any
federal or state law or regulation. I understand that nothing in this Waiver and
Release is intended to prohibit, restrict or otherwise discourage any individual
from engaging in activity protected under 42 U.S.C. § 5851, 10 C.F.R. § 50.7 or
the Sarbanes-Oxley Act of 2002. I acknowledge that no member of the Corporate
Group has promised me continued employment or represented to me that I will be
rehired in the future.
     I agree that I will maintain in strictest confidence and will not use in
any way, any confidential and proprietary business information or other
nonpublic information or documents relating to the business and affairs of the
Corporate Group. For the purposes of this Waiver and Release, “confidential and
proprietary business information” shall mean any information concerning any
member of the Corporate Group or their business which I learn or develop during
my employment and which is not generally known or available outside of the
Corporate Group. Such information, without limitation, includes information,
written or otherwise, regarding any member of the Corporate Group’s earnings,
expenses, material sources, equipment sources, customers and prospective
customers, business plans, strategies, practices and procedures, prospective and
executed contracts and other business arrangements. I acknowledge and agree that
all records, papers, reports, computer programs, strategies, documents
(including, without limitation, memoranda, notes, files and correspondence),
opinions, evaluations, inventions, ideas, technical data, products, services,
processes, procedures, and interpretations that are or have been produced by me
or any employee, officer, director, agent, contractor, or representative of any
member of the Corporate Group, whether provided in written or printed form, or
orally, all comprise confidential and proprietary business information. I agree
that for a period of one year following my termination with the Corporate Group
that I will not: (a) solicit, encourage or take any action that is intended,
directly or indirectly, to induce any other employee of the Corporate Group to
terminate employment with the Corporate Group; (b) interfere in any manner with
the contractual or employment relationship between the Corporate Group and any
other employee of the Corporate Group; and (c) use any confidential information
to directly, or indirectly, solicit any customer of the Corporate Group. I
understand and agree that in the event of any breach of

9



--------------------------------------------------------------------------------



 



the provisions of this paragraph, or threatened breach, by me, any member of the
Corporate Group may, in their discretion, discontinue any or all payments
provided for in the Plan and recover any and all payments already made and any
member of the Corporate Group shall be entitled to apply to a court of competent
jurisdiction for such relief by way of specific performance, restraining order,
injunction or otherwise as may be appropriate to ensure compliance with these
provisions. Should I be contacted or served with legal process seeking to compel
me to disclose any such information, I agree to notify the General Counsel of
the Company immediately, in order that the Corporate Group may seek to resist
such process if they so choose. If I am called upon to serve as a witness or
consultant in or with respect to any potential litigation, litigation,
arbitration, or regulatory proceeding, I agree to cooperate with the Corporate
Group to the full extent permitted by law, and the Corporate Group agrees that
any such call shall be with reasonable notice, shall not unnecessarily interfere
with my later employment, and shall provide for payment for my time and costs
expended in such matters.
     Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release. I acknowledge
that, except as otherwise provided herein, this Waiver and Release and the Plan
set forth the entire understanding and agreement between me and the Company or
any other member of the Corporate Group concerning the subject matter of this
Waiver and Release and supersede any prior or contemporaneous oral and/or
written agreements or representations, if any, between me and the Company or any
other member of the Corporate Group. I understand that for a period of 7
calendar days following the date I sign this Waiver and Release, I may revoke my
acceptance of the offer by delivering a written statement to the Director of
Human Resources of the Company by hand or by registered-mail, in which case the
Waiver and Release will not become effective. In the event I revoke my
acceptance of this offer, I shall not be entitled to any Retention Bonus under
the Plan. I understand that failure to revoke my acceptance of the offer within
7 calendar days following the date I sign this Waiver and Release will result in
this Waiver and Release being permanent and irrevocable.

10



--------------------------------------------------------------------------------



 



     I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will, except as otherwise provided herein, have the
effect of knowingly and voluntarily waiving any action I might pursue, including
breach of contract, personal injury, retaliation, discrimination on the basis of
race, age, sex, national origin, religion, veterans status, or disability and
any other claims arising prior to the date of this Waiver and Release. By
execution of this document, I do not waive or release or otherwise relinquish
any legal rights I may have which are attributable to or arise out of acts,
omissions, or events of any member of the Corporate Group which occur after the
date of the execution of this Waiver and Release.

     
 
   
 
Participant’s Printed Name
 
 
Corporate Group’s Representative
 
   
 

 
Participant’s Signature
   

 
Corporate Group’s Execution Date
 
   
 

 
Participant’s Signature Date
   

 
Participant’s Social Security Number

11